              Case 2:18-cv-01543-JLR Document 243 Filed 06/02/20 Page 1 of 3




 1                                                       THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   BOMBARDIER INC.,                               No. 2:18-cv-1543 JLR
10                        Plaintiff,                STIPULATED MOTION AND
                                                    ORDER OF DISMISSAL
11   v.
12   MITSUBISHI AIRCRAFT
     CORPORATION, MITSUBISHI
13   AIRCRAFT CORPORATION AMERICA,
     INC., et al.,
14
                           Defendants.
15

16

17                                     JOINT STIPULATED MOTION
18
            On July 10, 2019 the Court stayed this matter, based upon the parties’ agreement to stay
19

20   and preliminary settlement agreement. (Dkt. 237). The preliminary settlement having become final

21   on June 1, 2020, all parties hereby stipulate to dismissal with prejudice of all claims and
22   counterclaims in this action.
23

24

25

26
     STIPULATED MOTION AND
                                                                             Perkins Coie LLP
     ORDER OF DISMISSAL (NO. 2:18-                                     1201 Third Avenue, Suite 4900
     CV-1543 JLR) – 1                                                     Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 243 Filed 06/02/20 Page 2 of 3




 1
     Presented by:
 2

 3
     /s/ John D. Denkenberger                     /s/ Jerry A. Riedinger
 4   John D. Denkenberger, WSBA No. 25907         Jerry A. Riedinger, WSBA No. 25828
     Brian F. McMahon, WSBA No. 45739             Mack H. Shultz, WSBA No. 27190
 5   CHRISTENSEN O’CONNOR JOHNSON                 James Sanders, WSBA No. 24565
 6   KINDNESS PLLC                                Mary Z. Gaston, WSBA No. 27258
     1201 Third Avenue, Suite 3600                Shylah R. Alfonso, WSBA No. 33138
 7   Seattle, WA 98101-3029                       PERKINS COIE LLP
     Telephone: 206.682.8100                      1201 Third Avenue, Suite 4900
 8   Facsimile: 206.224.0779                      Seattle, WA 98101-3099
     E-mail: john.denkenberger@cojk.com           Telephone: 206.359.8000
 9   E-mail: brian.mcmahon@cojk.com               Facsimile: 206.359.9000
10                                                E-mail: JRiedinger@perkinscoie.com
     Attorneys for Plaintiff Bombardier Inc.      E-mail: MShultz@perkinscoie.com
11                                                E-mail: JSanders@perkinscoie.com
                                                  E-mail: MGaston@perkinscoie.com
12                                                E-mail: SAlfonso@perkinscoie.com
13                                                Attorneys for Defendants Mitsubishi
14                                                Aircraft Corporation and Mitsubishi
     /s/ Mark A. Bailey                           Aircraft Corporation America, Inc.
15   Mark A. Bailey, WSBA No. 26337
     Richard J. Omata, WSBA No. 7032
16   Daniel T. Hagen, WSBA No. 54015
     KARR TUTTLE CAMPBELL                         /s/ James P. Savitt
17
     701 Fifth Avenue, Suite 3300                 James P. Savitt, WSBA No. 16847
18   Seattle, WA 98104                            Jacob P. Freeman, WSBA No. 54123
     Telephone: 206-223-1313                      SAVITT BRUCE & WILLEY LLP
19   Facsimile: 206-682-7100                      1425 Fourth Ave, Suite 800
     E-mail: mbailey@karrtuttle.com               Seattle, WA 98101-2272
20   E-mail: romata@karrtuttle.com                Telephone: 206-749-0500
     E-mail: dhagen@karrtuttle.com                Facsimile: 206-749-0600
21
                                                  E-mail: jsavitt@sbwllp.com
22   Attorneys for Defendants Aerospace Testing   E-mail: jfreeman@sbwllp.com
     Engineering & Certification Inc., Michel
23   Korwin-Szymanowski, and Laurus Basson        Attorneys for Defendants Keith Ayre,
                                                  Marc-Antoine Delarche and Cindy
24                                                Dornéval
25

26
     STIPULATED MOTION AND
                                                                     Perkins Coie LLP
     ORDER OF DISMISSAL (NO. 2:18-                             1201 Third Avenue, Suite 4900
     CV-1543 JLR) – 2                                             Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 243 Filed 06/02/20 Page 3 of 3




 1                                     ORDER OF DISMISSAL
 2          The Court, having been notified of the settlement of this matter and it appearing that no
 3   issue remains for the Court’s determination, IT IS ORDERED that this action and all claims and
 4   counterclaims asserted herein are DISMISSED with prejudice, with each party bearing its own
 5   costs and attorneys’ fees.
 6          DATED       June 2, 2020
 7

 8                                                A
                                                James L. Robart
 9
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND
                                                                               Perkins Coie LLP
     ORDER OF DISMISSAL (NO. 2:18-                                    1201 Third Avenue, Suite 4900
     CV-1543 JLR) – 3                                                    Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
